Title: To Alexander Hamilton from Tench Coxe, 4 October 1794
From: Coxe, Tench
To: Hamilton, Alexander


T. D. R. O. October 4 1794
Sir
You will receive by this express a copy of a letter to me from Mr. Gale.
A letter has been sent from your Office, from Col. Carrington to you a copy is enclosed. Major Hodgdon whom I have seen, assured me 5 or 6000 blankets have gone forward; the last this day. Ten bales containing as he supposed 1600 more have arrived from N. York, & are in good time, as he could not get more off than have this day gone. He says that Invoices of all parcels were sent with them. The Arms had gone before this letter was received from Mr. Carrington. Mr. Hodgdon informs me that he sends you daily an account of what he forwards.
I have not received any information from Mr. Stagg relative to the Objects of your letter of the 30th. I made this day another unsuccessful call to see him. He was absent on business. The Clerk with whom I left the request for the tellers, said he had informed him of my request.
The Money for Mr. Gale (3000 Dolls.) had been applied for by the exhibition of his letter at your Office.
I have cautioned Mr. Gale to take care that the disease at Baltimore be not communicated to the Militia by the clothing from there.
It appears to me expedient that the agency or Commissareate for 1795 should be considered if not filled while the President is to the westward. Several of Gen. Wilkins’s friends wish the situation for him. Mr. Ross particularly. I have the honor to be
Sir your mo. obedt. Servt.
T. Coxe C. R:
The Secty. of the Treasy.
